Citation Nr: 1444928	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to December 1981.  He served in the National Guard until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Virtual VA paperless claims processing system includes a brief from the Veteran's representative dated in September 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current respiratory disability, to include COPD, from his exposure to welding fumes in service.  It is unclear whether the Veteran has a current diagnosis of COPD.  In a private treatment record dated in April 2005, Dr. J.D. wrote that the Veteran had COPD and complaints of shortness of breath for serveral months.  He noted that this apparently dated back for a "couple of years."  After an evaluation, his impression was dyspnea (likely multi-factorial), potential coronary disease, asthma, obstructive sleep apnea, and hypertension.  Dr. J.D. also noted that the Veteran had questionable restrictive lung disease because his forced vital capacity (FVC) was 65 percent of predicted values.  In October 2005, Dr. J.D. noted that the Veteran had a cough, which was associated with his rhinitis.  He also noted that the Veteran had an abnormal pulmonary function test.  He explained that the Veteran's most recent study showed a significant improvement in his forced expiratory volume (FEV1), FVC, and total lung capacity.  He noted that the Veteran's diffusion capacity was only mildly diminished at 73 percent of predicted values.  

There are no nexus opinions on file with respect to the issue of entitlement to service connection for a respiratory disability, to include COPD.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran has a current respiratory disability, and whether any current respiratory disability is related to the Veteran's active duty service.

The Veteran contends that he has hypertensive heart disease as a result of his service.  Service treatment records showed that in June 1981, the Veteran complained of chest pain and he was referred to the Johnson County Hospital.  Periodic examinations dated in March 1985 and August 1988 were negative for complaints of any chronic heart condition.  A private treatment record dated in April 2005 revealed diagnoses of dyspnea, potential coronary artery disease, and hypertension.  Treatment records dated in October 2005 and April 2008 noted hypertension.  In July 2008, Dr. P.N., a cardiologist, diagnosed the Veteran with hypertensive heart disease.  In a letter dated in July 2008, Dr. C.Y. wrote that he treated the Veteran for mitral valve prolapse, dizziness, and obstructive sleep apnea.  In September 2008, Dr. P.N. diagnosed atypical chest pain, noting that the Veteran had a negative stress echocardiography.  

There are no nexus opinions on file with respect to the issue of entitlement to service connection for hypertensive heart disease.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran's hypertensive heart disease is related to his complaints of chest pains during active duty service.  Additionally, although the RO indicated that the records from the Johnson County Hospital were not available, it is not clear whether all actions to collect these records have been taken.  Therefore, the RO should attempt to obtain these records.  




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include the treatment records from the Johnson County Hospital regarding complaints of chest pain in June 1981.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any current respiratory disability, to include COPD.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed respiratory disability, to 
		include COPD.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current 
		respiratory disability is etiologically related to
the Veteran's active service.
		
		In rendering the requested opinion, the examiner 
		should find the Veteran's contentions 
		regarding his exposure to toxic welding fumes in 
		service credible.

		The examiner should set forth the complete rationale 
		for all opinions expressed and conclusions reached.  
		All tests and studies deemed necessary should be 
		conducted, to include x-ray imaging.

		If the examiner cannot provide an opinion, the 
		examiner must affirm that all procurable and 
		assembled data was fully considered and a detailed 
		rationale must be provided for why an opinion cannot 
		be rendered.

3. After the development in step 1 has been completed to the extent possible, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his hypertensive heart disease.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has 
		current diagnosed hypertensive heart disease.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that the diagnosed hypertensive 
		heart disease is detiologically related to the 
		Veteran's active service.

In rendering the requested opinion, the examiner should note and discuss the Veteran's service treatment records showing complaints of chest pains in 1981.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4. After the development has bee completed, adjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



